Citation Nr: 0402127	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-03 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Mountain Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
private medical expenses incurred from July 13, 2002, to July 
17, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 decision issued by the VA 
Medical Center (VAMC) located in Mountain Home, Tennessee.  
Jurisdiction of the veteran's claims folder comes to the 
Board from the RO located in Nashville, Tennessee, where the 
veteran was scheduled for his requested hearing before a 
Veterans Law Judge.  The record reveals that the veteran 
failed to report for his scheduled April 2003 hearing.  His 
request for a hearing is therefore considered as withdrawn.  
See 38 C.F.R. § 20.704(d) (2003).


REMAND

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see Veterans Benefit Act of 2003, § 701 
(Dec. 16, 2003) (to be codified at 38 U.S.C. §§ 5102, 5103); 
see H.R. 2297, 108th Cong. (2003).  VA must also make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  In this case, the veteran has not been notified of 
the evidence and information for which he bears the burden of 
producing and which evidence VA bears the burden of 
obtaining, as required by the Court's interpretation of the 
Veterans Claims Assistance Act (VCAA).  See Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  



Accordingly, this case is REMANDED for the following actions:

1.  The claims folder should be reviewed to ensure 
that all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003); Veterans 
Benefits Act of 2003.  The veteran must be notified 
of which portion of the information and evidence 
necessary to substantiate his claim for which he is 
responsible and which evidence it is VA's duty to 
assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Make reasonable 
efforts to obtain all evidence sufficiently 
identified by the veteran unless no reasonable 
possibility exists that such assistance would aid 
in substantiating the claim.

2.  The claim should then be re-adjudicated in 
light of the actions taken and all evidence 
received since the November 2002 Statement of the 
Case (SOC).  If the claim remains denied, a 
Supplemental SOC (SSOC) should be issued to the 
veteran and his representative before the case is 
returned to the Board.  The SSOC must contain 
notice of all relevant actions taken on the claim 
for benefits since November 2002, to include a 
summary of the evidence and discussion of all 
pertinent law and regulations, including 
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
§§ 17.120, 17.1002.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



